                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION – DETROIT


 IN THE MATTER OF:                             CHAPTER 13
 MICHAEL D FROST,                              CASE NO. 16-56354-PJS
 AUNDREA LYNN FROST                            JUDGE PHILLIP J SHEFFERLY
 DEBTORS
 ________________________/


            ORDER DENYING DEBTOR’S PROPOSED PLAN MODIFICATION
                     UPON AFFIDAVIT OF THE TRUSTEE

     This matter came before the Court on February 19, 2019, and


the matter having been fully considered and certain requirements


having been established that, if not met, would result in the dismissal


of the proceedings without a further hearing or notice to the Debtors,


upon the submission of an affidavit of the Chapter 13 Standing


Trustee attesting to a failure to comply with the conditions


established, and the affidavit of the Trustee having been submitted


herewith, and the Court being otherwise sufficiently advised in the


premises;


                                                                       Page 1 of 2
  16-56354-pjs   Doc 82   Filed 03/13/19   Entered 03/13/19 16:20:48   Page 1 of 2
      IT IS HEREBY ORDERED that the Debtors' Proposed Plan Modification


shall be and is hereby ordered denied for the failure of the Debtors'


to meet conditions as established in the records of this Honorable


Court, as attested to by the affidavit of the Chapter 13 Standing


Trustee.



Signed on March 13, 2019




                                                                        Page 2 of 2
  16-56354-pjs   Doc 82    Filed 03/13/19   Entered 03/13/19 16:20:48   Page 2 of 2
